Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments and evidence submitted 11/17/21 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s): the STATEMENT OF COMMON OWNERSHIP by RICOH Co.; thus, pursuant to the date of the previously cited prior art, the prior rejection is overcome, and herewith is a new analysis. In the absence of amendment necessitating finality (MPEP § 706.07(a)), this Office Action is made Non-Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Lierop (US  ).

a reflector having a reflecting surface (52 - mirror); 
a movable part coupled to the reflector (72 – cantilever beams); 
a drive circuit configured to cause the movable part to deform so as to oscillate the reflector (oscillation of mirror 52 is provided by actuator 80/mirror and frame combs 82 and 84, respectively; a drive circuit, that is a circuit providing power that results in the driving of the device, is considered inherent, since without voltage application to the combs, they cannot work and actuate the mirror); 
a supporting unit (60 - frame) having an opening in part (64 – recess); and 
a spring (40 – support beams; i.e., support beams 40 are torsion beams, para. 14, which are considered in the art to be springs) having a bending structure disposed between the movable part (72 – cantilever beams) and the supporting unit (60 - frame), the spring (40 – support beams) coupled (Fig. 2A; note they are connected along the rotation axis 58) to each of the movable part (72 – cantilever beams) and the supporting unit (60 - frame).
Regarding claim 2, the reference further discloses that the spring is less rigid in a direction of an oscillation axis of the reflector (Fig. 2A – along axis 58 [Y-direction, per Figs. 2A-C] support beams 40 twist to oscillate the mirror; thus being less rigid) and is more rigid in a direction orthogonal to the reflecting surface than a rigidity of the movable part (e.g., in the X- and Z-direction, the mirror is not permitted to shift via the support beams 40, thus being more rigid).

Regarding claim 4, the reference further discloses The light deflector according to claim 3, wherein the movable part has a bending structure in which a plurality of movable beams (cantilever beams 72) is arranged in parallel and coupled to each other (see cantilever beams 72 as depicted in Fig. 2A with respect to axes 58 and A-A), and wherein the drive circuit is a piezoelectric element disposed on each of the movable beams (cantilever beams 72 can include piezoelectric actuators, see para. 51).
Regarding claim 6, the reference further discloses The light deflector according to claim 4, wherein an angle formed by a longitudinal direction of the spring and a longitudinal direction of each of the movable beams is greater than 0⁰ and less than 90⁰ (Fig. 2C shows the angle of the flexure is greater than 0 and less and 90 degrees).
Regarding claim 7, the reference further discloses The light deflector according to claim 3, wherein the movable part includes a plurality of movable parts (cantilever beams 72), each of the movable parts (cantilever beams 72) including a torsion bar (i.e., the connector portions along axis 58 connecting beams 72 with mirror 52) and a movable beam (the 
Regarding claim 9, the reference further discloses The light deflector according to claim 7, wherein an angle formed by a longitudinal direction of the spring and a longitudinal direction of each of the movable beams is greater than 0⁰ and less than 90⁰ (Fig. 2C shows the angle of the flexure is greater than 0 and less and 90 degrees).
Regarding claim 10, the reference further discloses The light deflector according to claim 1, wherein the opening includes two openings (Fig. 2A: 62 – mirror recess is both on the left and right of the mirror 52), and wherein one of the two openings is provided at one side of the reflector (62 – mirror recess on the left), and the other of the two openings is provided at the other side of the reflector in a direction of an oscillation axis (62 – mirror recess on the right; the right is across the oscillation axis 58 from the left mirror recess, thus it is on the other side of the reflector by traveling toward the axis 58 from recess 62. It is noted that the claim does not require the recesses not to be contiguous beneath the mirror 52 layer).
Regarding claim 11, the reference further discloses The light deflector according to claim 1, wherein the spring includes a plurality of springs arranged symmetrically about an oscillation axis of the reflector (Fig. 2A: 72 – cantilever beams across both axes 58 and A-A; 40 – support beams width-wise across axis 58 and repeated across axis A-A).
Regarding claim 12, Van Lierop does not explicitly disclose the light deflector according to claim 1 is A LiDAR device (i.e., the recitation “is A LiDAR device” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lierop (US 20140300942) in view of Ogawa (US 20150277108).
Regarding claims 5 and 8, Van Lierop does not further disclose a longitudinal direction of the spring is the same direction as a longitudinal direction of each of the movable beams.
	Van Lierop and Ogawa are related as deflector mirror devices. Ogawa teaches a longitudinal direction of the spring is the same direction as a longitudinal direction of each of the movable beams (Fig. 4: the end portions of the meandering portions between Fa45 and 2b & Fa45 and 2a; see circled portions in reproduced Fig. 4 below). Benefits of meander structures include decrease total stiffness of a structure without causing additional stress, damage or breakage.
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add additional meanders structures, as in Ogawa, in place of the spring in Van Lierop to function as a spring so as to stress, damage or breakage.


    PNG
    media_image1.png
    696
    751
    media_image1.png
    Greyscale

Reproduced from Ogawa (US 20150277108)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872